 1 WHITNEY A. DAVIS, SBN 149523
   K.W. DAVIS, ATTORNEYS AT LAW
 2 641 Fulton A venue, Suite 110
   Sacramento, CA 95825
 3 Phone: (916) 333-5363
   Fax: (916) 333-5373
 4 wdavis@davistrialcounsel.com

 5 GERALD I. GILLOCK, NBN 51
   GERALD I. GILLOCK & ASSOCIATES
 6 428 South 4th Street
   Las Vegas, NV 89101
 7 Phone: (702) 386-0000
   Fax: (702) 385-2604
 8 gillock@gmk-law.com

 9 Attorneys for Plaintiffs
   SHAWNEE HANNAH and BONNIE HANNAH
10
   MCGREGOR W. SCOTT
11 United States Attorney
   VICTORIA L. BOESCH
12 JOSEPH B. FRUEH
   Assistant United States Attorneys
13 501 I Street, Suite 10-100
   Sacramento, CA 95814
14 E-mail:      victoria.boesch@usdoj.gov
                joseph.frueh@usdoj.gov
15 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
16
   Attorneys for Defendant
17 UNITED STATES OF AMERICA

18

19                         IN THE UNITED STATES DISTRICT COURT

20                            EASTERN DISTRICT OF CALIFORNIA

21

22 SHAWNEE HANNAH, et al.,                  No. 2:17-cv-01248-JAM-EFB

23                   Plaintiffs,            STIPULATION AND ORDER FOR
                                            SETTLEMENT CONFERENCE
24             v.

25 UNITED STATES OF AMERICA, et al.,

26                   Defendants.

27

28
 1         IT IS HEREBY STIPULATED, by and between the parties and subject to Court approval, that a

 2 settlement conference be scheduled in this matter before the Honorable Allison Claire. Judge Claire’s

 3 chambers has confirmed her availability for the Settlement Conference on August 15, 2019, at 9:00 a.m.

 4

 5 Dated: July 3, 2019                                 Respectfully submitted,

 6                                                     K.W. DAVIS, ATTORNEYS AT LAW
                                                       GERALD I. GILLOCK & ASSOCIATES
 7
                                                By:    /s/ Whitney A. Davis          (authorized 7/2/2019)
 8                                                     WHITNEY A. DAVIS
                                                       GERALD I. GILLOCK
 9
                                                       Attorneys for Plaintiffs
10                                                     SHAWNEE HANNAH and BONNIE HANNAH
11

12                                                     MCGREGOR W. SCOTT
                                                       United States Attorney
13
                                                By:    /s/ Joseph B. Frueh
14                                                     JOSEPH B. FRUEH
                                                       VICTORIA L. BOESCH
15
                                                       Assistant United States Attorneys
16
                                                       Attorneys for Defendant
17                                                     UNITED STATES OF AMERICA
18

19 IT IS SO ORDERED.

20 Dated: July 3, 2019

21                                                     /s/ John A. Mendez_______________________
                                                       HON. JOHN A. MENDEZ
22                                                     UNITED STATES DISTRICT COURT JUDGE
23

24

25

26

27

28

      STIPULATION AND PROPOSED ORDER FOR SETTLEMENT    1
      CONFERENCE
